DETAILED ACTION
This is in response to communication filed on 3/24/2022.
Status of Claims
Claims 1 and 3 – 9 are pending, of which claims 1 and 9 are in independent form.

Specification
In light of applicant’s amendments to the specification, the examiner withdraws the previous objection to the title and abstract.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objection to the claims.

Allowable Subject Matter
Claims 1 and 3 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a plurality of arithmetic circuitry, each with an instruction hold circuit, an arithmetic circuit, and a time measurement circuit, where the instruction hold circuit, when an instruction is held in the hold circuit and the arithmetic circuit is not executing other arithmetic instructions, initiates time measurement and issues the held instruction to the arithmetic circuit when the measured time is equal to or greater than a threshold, and where the instruction hold circuit, when an instruction is held in the hold circuit and the arithmetic circuit is executing other arithmetic instructions, issues the first arithmetic instruction to the arithmetic circuit in response to a completion of the executing of the any of the other arithmetic instructions without measuring time, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9811150 is the patent to 20160132096 corresponding to GB 2532210 A.
U.S. Patent 11112846 teaches detecting future under voltage conditions.
U.S. Patent 7607028 teaches throttling execution units based on voltage sensing.
U.S. Patent Application 20080141062 teaches reducing the rate of change of current in an IC with delays to clock signals.
U.S. Patent 7937563 teaches instruction issue throttling to mitigate node capacitance switching.
U.S. Patent Application 20120166854 teaches sending a throttle signal to a processor when a current transient counter exceeds a threshold
U.S. Patent 8677165 teaches a variably delayed wakeup from idle state to active state
U.S. Patent Application 20190212932 and U.S. Patent 11036273 teach releasing or holding queued commands for a processor.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184